SEC 873 (03/2003) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. OMB APPROVAL OMB Number: 3235-0060 Expires:May 30, 2009 Estimatedaverage burden hours per response5.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported) May 19, 2009 ADVANCE AUTO PARTS, INC. (Exact name of registrant as specified in its charter) Delaware 001-16797 54-2049910 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 5673 Airport Road, Roanoke, Virginia 24012 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (540) 362-4911 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 19, 2009, the Compensation Committee (the “Committee”) of the Board of Directors of Advance Auto Parts, Inc. (the “Company”), approved an incentive compensation program for the Company’s chief executive officer, president, chief operating officer and chief financial officer under the Company’s Executive Incentive Plan, effective April 26, 2009, for the last three quarters of the Company’s 2009 fiscal year, which incorporates a new bonus metric to reward the Company’s achievementof increased market share in the automotive aftermarket industry.With the introduction of the market share metric, in order for any executive to receive a bonus payment in an amount greater than 100 percent of bonus at target level, the Company must demonstrate growth in market share relative to its competitors for those quarters.Growth in market share will be measured by an independent third party survey source.If the Company does not experience positive market share growth for the relevant period, the maximum bonus amount that can be earned by each executive is 100 percent of the bonus target. In addition to market share growth, the annual incentive bonus will reward growth in sales and operating income in the relevant portion of 2009 over the relevant portion of 2008.The bonus payment will be based on the Company achieving specific sales and operating income goals.A description of the remaining features of the bonus plan and measures is contained in the Company’s 2009 Proxy Statement.The Committee is expected tomake downward adjustments as needed in order to avoidduplicate awards that may result from this changerelated to achievement of specified sales and operating income goals. The Company’s chief executive officer, president, chief operating officer, and chief financial officer will be eligible for a bonus based on results expressed as a percentage of the executive’s base salary, as follows: Position Bonus Target Bonus Target Value Maximum Bonus Value Chief Executive Officer 200% $1,400,000 $2,800,000 President 90% $405,000 $810,000 Chief Operating Officer 90% $405,000 $810,000 Chief Financial Officer 80% $360,000 $720,000 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANCE AUTO PARTS, INC. (Registrant) Date:May 26, 2009 /s/MichaelA. Norona (Signature)* Michael A. Norona Executive Vice President, Chief Financial Officer and Assistant Secretary * Print name and title of the signing officer under his signature.
